PER CURIAM.
Appellant challenges the propriety of an adverse summary judgment. Our review of the record leads us to conclude that the appellee/movant failed to negate the existence of genuine issues of material fact. Consequently, the final summary judgment is reversed and the cause is remanded for further proceedings. See Landers v. Milton, 370 So.2d 368 (Fla.1979); McCabe v. Walt Disney World Co., 350 So.2d 814 (Fla. 4th DCA 1977).
Reversed and remanded for further proceedings.
ANSTEAD, J., and BARKETT, ROSEMARY, and HURLEY, DANIEL T.K., Associate Judges, concur.